UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                )
UNITED STATES OF AMERICA                        )
                                                )
                                                )
                v.                              )       No. 16–cr–0072 (KBJ)
                                                )
ANTOINE MILLER,                                 )
                                                )
                Defendant.                      )
                                                )

                                  MEMORANDUM OPINION

        Defendant Antoine Miller has been charged with one count of Unlawful

Possession of a Firearm and Ammunition by a Person Convicted of a Crime Punishable

by Imprisonment for a Term Exceeding One Year, in violation of 18 U.S.C. § 922(g)(1).

(See Indictment, ECF No. 1 at 1.) 1 Before this Court at present is Miller’s motion to

suppress the gun and the ammunition that were recovered during his arrest. (See Def.’s

Mot. to Suppress Physical Evid. (“Def.’s Mot.”), ECF No. 7.) Miller contends that he

was unlawfully seized in violation of the Fourth Amendment when officers in the

Metropolitan Police Department (“MPD”) Gun Recovery Unit approached him in an

unmarked vehicle while he was walking down the sidewalk and repeatedly asked him

whether or not he was carrying a gun. (Id. at 4.)

        On October 12, 2016, this Court held an evidentiary hearing regarding Miller’s

motion to suppress, during which Officers Matthew Hiller and John Wright of the MPD


1
  Page-number citations to the documents the parties have filed refer to the page numbers that the
Court’s electronic filing system automatically assign s. However, page-number citations to the October
12, 2016 evidentiary hearing transcript refer to the page numbers within that transcript, which was not
filed in the Court’s electronic filing system.
testified to the events surrounding Miller’s arrest. Miller also testified at the

evidentiary hearing; he provided an account of the events leading up to his arrest that

directly contradicted the testimony of Officers Hiller and Wright. As explained fully

below, this Court credits the testimony of Officers Hiller and Wright, and as a result,

concludes that Miller was not seized for the purpose of the Fourth Amendment when the

officers approached him and asked whether he was carrying a gun. Moreover, under

binding precedents from the D.C. Circuit, it is clear that a Fourth Amendment seizure

occurred only when Officer Hiller physically restrained and arrested Miller following

Miller’s admission that he had a gun, and at that point, Officer Hiller plainly had

probable cause to justify Miller’s arrest. Accordingly, Miller’s motion to suppress the

gun and ammunition is DENIED.

I.     BACKGROUND

       On April 26, 2016, a grand jury in the U.S. District Court for the District of

Columbia indicted Defendant Antoine Miller of one count of being a felon-in-

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (See generally

Indictment.) According to the indictment, Miller had “unlawfully and knowingly”

possessed a .40 caliber semiautomatic Smith & Wesson pistol and .40 caliber

ammunition on or about March 31, 2016. (Id. at 1.) During the evidentiary hearing that

this Court held regarding Miller’s motion to suppress, the law enforcement officers who

were involved in Miller’s arrest testified about the circumstances leading up to their

discovery of the weapon, and Miller also testified to facts that contradicted the officers’

testimony in several respects. The different versions of the events preceding Miller’s

arrest are as follows.




                                             2
        A.       Arrest-Related Facts Attested To By Officers Hiller And Wright

        At approximately 9:53 PM on March 31, 2016, Officer Matthew Hiller, Officer

John Wright, and Detective Kirk Delpo of the MPD Narcotics and Special Investigation

Division Gun Recovery Unit were patrolling the Seventh District in the District of

Columbia. (See Oct. 12, 2016 Suppression Hr’g Tr. (“Hr’g Tr.”), at 13:423, 14:1322;

Gov’t Opp’n to Def.’s Mot. to Suppress (“Gov’t Opp’n”), ECF No. 8, at 1.) The Gun

Recovery Unit, which is tasked with recovering illegal firearms in Washington, D.C.,

had been dispatched to the Seventh District due to recent spikes in violent crime and

gun activity in that area. (See Hr’g Tr. at 12:2021, 14:1618.) The three officers rode

in an unmarked gray Ford Explorer, and Officer Wright—to whom the vehicle had been

assigned—was driving. (See id. at 14:18, 111:1617, 117:811.) Officer Hiller was

located in the front passenger seat, and Detective Delpo was situated in the back seat.

(See id. at 14:712, 112:511.) All three officers wore tactical vests bearing the word

“Police” in white block lettering on the front and back. (See id. at 14:24, 16:1014.)

Officers Hiller and Wright wore casual attire underneath their tactical vests, while

Detective Delpo wore an MPD shirt with a badge underneath his vest. (See id. at

14:24, 45:714.) 2

        While driving northbound on the 4600 block of Livingston Road, Southeast, the

officers observed Miller and another individual walking southbound on the sidewalk

while apparently engaged in a conversation. (See id. at 14:1921, 15:1619, 22:1416,

56:812.) Consistent with his standard practice, Officer Wright slowed the car, pulled


2
  Officer Hiller initially testified that all three officers wore casual attire underneath their tactical vests
(see Hr’g Tr. at 14:24), but he later clarified that Detective Delpo was, in fact, wearing an MPD shirt
with a badge underneath his tactical vest ( see id. at 45:1214).


                                                       3
up alongside the two individuals, identified himself as police, and asked the two men if

they were carrying any firearms. (See id. at 16:2417:10, 113:910, 119:15.) Officer

Hiller testified that, in response to Officer Wright’s question, Miller replied, “no,” and

then turned his body away from the police vehicle and lifted the back of his vest jacket

to reveal his rear waistband. (Id. at 17:1214 (testimony of Officer Hiller); see also id.

at 18:1421.) The second individual lowered his head and continued walking along the

sidewalk at a faster pace. (See id. at 17:1416.)

       While still seated in the vehicle, Officer Wright then called out to the second

individual to ask if he was carrying any firearms. (See id. at 18:2419:1.) According

to Officer Hiller’s testimony, in response to this question directed at the second

individual, Miller “turned around almost frantically . . . and showed the back of his

waistband again,” while repeatedly stating “no.” (Id. at 19:24 (testimony of Officer

Hiller).) After Miller revealed his rear waistband in this manner, he then continued to

walk in the direction of the second individual. (See id. at 23:1415.)

       Officer Hiller testified that, based on Miller’s frantic demeanor and “strange”

mannerisms, as well as the second individual’s avoidant behavior, he and Detective

Delpo decided to exit the vehicle to speak further with the two men. (Id. at 24:27

(testimony of Officer Hiller); see also id. at 68:47.) Officer Hiller approached Miller,

while Detective Delpo approached the second individual, who was standing

approximately 20 feet away from Miller at this point. (See id. at 25:28.) Officer

Wright remained in the unmarked vehicle. (See id. at 25:914.)

       Upon exiting the vehicle, Officer Hiller walked toward Miller and asked, “Hey

man can I talk to you?” (Gov’t Opp’n at 2; see also Hr’g Tr. at 61:811 (“Q: Okay.


                                             4
And you said at that point you called out to Mr. Miller sayi ng, Hey, can I talk to you or

something like that; is that right? A. Correct.”) (testimony of Officer Hiller).) Officer

Hiller’s firearm was visible in his right hip holster but was not drawn. (See Hr’g Tr. at

24:810, 61:1222.) In response to Officer Hiller’s question, Miller stopped walking,

turned around to face Officer Hiller, and began walking toward Officer Hiller with a

nervous look on his face. (See id. at 24:1819, 25:2324.) Officer Hiller then calmly

asked, “Hey, man, do you have any firearms on you?” (Id. at 27:1314 (testimony of

Officer Hiller); see also id. at 24:1112.)

       In response to this second question from Officer Hiller, Miller turned away from

Officer Hiller to face the wrought-iron fence that was beside the sidewalk, and again

lifted the back of his jacket to reveal his rear waistband. (See id. at 27:1518.) Officer

Hiller testified that he did not instruct Miller to turn toward the fence in this manner.

(See id. at 28:1923.) Officer Hiller then asked, “What about the front of your

waistband?” (Id. at 30:2324 (testimony of Officer Hiller).) In response, Miller

grasped the wrought iron fence with both hands, and mumbled something that,

according to Officer Hiller, could not be understood. (See id. at 30:2425, 32:12.)

Officer Hiller explained that he could not hear Miller, who was still facing away from

Officer Hiller at this point. (See id. at 32:2021.) Miller again replied by mumbling

something that Officer Hiller could not understand. (See id. at 32:2324.) Officer

Hiller then asked Miller to turn around, stating, “We’re both men, we can talk face-to-

face.” (Id. at 33:1416 (testimony of Officer Hiller).) In response, Miller turned

around to face Officer Hiller with a “nervous” and “frantic” look on his face. ( Id. at

34:2324 (testimony of Officer Hiller).) While the two men stood face-to-face, Officer


                                              5
Hiller again asked whether Miller had a gun. (See id. at 34:2435:1.) At this point,

Miller exclaimed, “I have one[!] I’ve been telling you I have one. Just take it, you can

have it, you can have it, just take it.” (Id. at 35:24 (testimony of Officer Hiller).)

       Upon hearing Miller’s admission that he had a gun in his possession, Officer

Hiller immediately placed Miller into a “bear hug,” which is a maneuver whereby the

officer places his arms under the suspect’s shoulders and around his body in order to

raise his arms upwards and thereby prevent the suspect from accessing the firearm. (Id.

at 36:1013, 37:2425.) Officer Hiller then called out a code word to the other

officers, indicating the presence of a firearm, and Detective Delpo ran over to assist

Officer Hiller in placing Miller in handcuffs and under arrest. (See id. at 37:57.)

       At this point, Officer Wright—who had been turning the car around in order to

secure the perimeter during the period in which Officer Hiller and Detective Delpo were

talking to Miller and his acquaintance—exited the car to assist Officer Hiller and

Detective Delpo. (See id. at 120:2023, 114:1518.) Once Miller was placed under

arrest, the three officers called for a crime scene search officer to remove and process

the firearm that Miller had referenced. (See id. at 53:825.) The crime scene search

officer arrived approximately five minutes later, and removed a .40 caliber Smith &

Wesson semi-automatic handgun from Miller’s front waistband. (See id. at 50:1221,

53:1625.) The handgun magazine was loaded with nine rounds of ammunition. (See

id. at 50:2225, 51:910.)

       B.     Arrest-Related Facts That Miller Asserted During The Hearing

       Miller also testified at the evidentiary hearing, and he provided an account of the

March 31st encounter that differs from that of the officers in five notable respects.



                                             6
First, Miller testified that, in addition to asking whether he had a firearm, the MPD

officer specifically asked Miller and his companion an additional question from inside

the vehicle: “Can we see your waistbands?” (Id. at 75:1976:5.) Miller testified that

he lifted his jacket to reveal his rear waistband in response to this question. (See id. at

76:56, 100:24101:3.)

       Second, and more fundamentally, Miller testified that Officer Hiller was not the

officer who approached him on the sidewalk, and in fact, Miller asserted that the entire

conversation that Officer Hiller recounted in detail while on the stand—testimony that

Miller heard—actually never occurred. (See id. at 83:2125, 107:22108:11.) Miller

maintained that it was the two other officers (Officer Wright and Detective Delpo) who

exited the car and spoke with Miller on the sidewalk prior to his arrest. (See id. at

77:410, 78:14, 107:89.) In other words, despite the account that Officers Hiller and

Wright consistently testified to, Miller claimed that not one, but two, MPD officers

approached him on the sidewalk, and that neither officer was Officer Hiller. (See id. at

107:1108:11.) Miller explained that he specifically recalled that Officer Wright

approached him because Officer Wright had a distinctive beard. (See id. at 78:24,

80:19, 81: 521.)

       The third key difference between Miller’s testimony and the officers’ testimony

was the manner in which Miller characterized the initial statement that one of the

officers made to him upon exiting the vehicle. Miller testified that when the two

officers exited the unmarked vehicle and approached him, one officer said, “You two,

hold up for a second[,]” or “You two stop for a second, hold up for a second[,]” rather

than “Hey man can I talk to you?” (Id. at 102:24103:1, 106:89.) Miller did not



                                             7
specify which officer allegedly made this statement. (See id. at 102:2425.) Miller

also testified that Officer Wright and Detective Delpo ordered him to turn toward the

fence and to place his hands on the fence (see id. at 78:613, 79:1213), and that he

took both actions in compliance with the officers’ express orders (see id. at 78:68,

79:1213).

       Finally, Miller claimed that, when his hands were up against the fence, Officer

Wright stated, “Before I search you, do you want to come clean about having something

on you?” (Id. at 79:1720, 82:1318.) Miller testified that he admitted that he was

carrying a firearm because he “figured that they [were] already going to search [him]

anyway and they had [him] surrounded against the fence.” (Id. at 82:1318.)

II.    FINDINGS OF FACT

       As outlined above, at the Court’s evidentiary hearing, the witnesses for the

prosecution and the defense provided directly conflicting accounts of the events of

March 31, 2016. This Court has considered the testimony and demeanor of all of the

witnesses, and it accepts the testimony of Officers Hiller and Wright because it finds

that their account of the events pertaining to Miller’s arrest is most credible.

       Several factors undercut Miller’s story. As noted previously, Miller testified that

the conversation Officer Hiller recounted never occurred and that, in fact, Miller only

spoke with Officer Wright and Detective Delpo. (See id. at 83:1925.) But Officer

Hiller provided a detailed account of how he contacted Miller on the sidewalk, and in so

doing, he exhibited a high degree of recall regarding this conversation. (See, e.g., id. at

33:1516 (“I actually said something to th[e] effect [of,] ‘We’re both men, we can talk

face-to-face.’”).) Moreover, this Court believes Officer Hiller’s credible testimony



                                             8
regarding the events leading up to the dramatic culmination of this sidewalk

encounter—whereby Officer Hiller wrapped Miller in a “chest-to-chest” bear hug

following Miller’s admission that he was carrying a firearm (id. at 37:1923)—and,

thus, it is difficult for the Court to credit Miller’s assertion that Officer Hiller was

entirely uninvolved in Miller’s arrest.

        What is more, Officer Hiller’s account of what happened was corroborated by

Officer Wright, who was not present in the courtroom when Officer Hiller or Miller

testified. Officer Wright explained that, after the initial inquiry, he remained in the

vehicle and observed Officer Hiller talking to Miller. (See id. at 114:18.) Officer

Wright also explained that the Ford Explorer was his assigned vehicle and that he drives

it the “overwhelming majority of the time” when he is partnered with Officer Hiller,

lending further support to Officers Hiller and Wright’s testimony that Officer Wright

remained in the vehicle during the encounter. (Id. at 117:1618 (testimony of Officer

Wright); see also id. 117:811.) Officer Wright’s Gerstein affidavit further

corroborates the account that Officers Hiller and Wright provided during the hearing; it

details the encounter in a manner that is substantially similar to the officers’ live

testimony. (See Gerstein Aff. of John Wright, Ex. 13 to Gov’t Opp’n, at 1.) 3 Finally,

this Court can conceive of no reason why Officers Hiller and Wright would fabricate

their account in the way that Miller suggests; as far as this Court can tell, it makes no

difference whether the contact was made by Officer Hille r alone, or Officer Wright and

Detective Delpo together, and thus, the officers simply had no motivation to


3
 A Gerstein affidavit is an arresting officer’s sworn statement that is prepared at or near the time of an
arrest and that states that probable cause exists to believe that a crime was committed and that the
person identified in the statement is the one who committed it. See Gerstein v. Pugh, 420 U.S. 103,
120, 124 n.25 (1975).


                                                    9
misrepresent the identity of the officer who approached and arrested Miller. Cf.

Jackson v. United States, 353 F.2d 862, 866 (D.C. Cir. 1965) (explaining that the court

properly considers “whether the witness was interested in the outcome” when assessing

credibility); Wierzbicki v. United States, 32 F. Supp. 3d 1013, 1024 (D.S.D. 2014) (“In

evaluating the credibility of a witness, a court considers . . . any motives that witness

may have for testifying a certain way.” (internal quotation marks and citation omitted)).

       In short, based on the credible and detailed testimony that the officers presented,

the consistencies between Officers Hiller and Wright’s testimony and the Gerstein

affidavit, and also the absence of any motive for Officers Hiller and Wright to fabricate

their accounts, this Court credits Officers Hiller and Wright’s testimony regarding the

circumstances leading up to Miller’s arrest, and does not accept Miller’s conflicting

account of those same events.

III.   ANALYSIS

       Having found (for the purpose of evaluating Miller’s motion to suppress ) that the

facts are as Officers Wright and Hiller described them during the hearing, this Court

now turns to evaluate Miller’s contention that he was unlawfully seized in violation of

the Fourth Amendment, and thus, that the gun and ammunition that he was carrying on

his person when the officers arrested him should be suppressed. As expla ined below,

Miller was not seized for Fourth Amendment purposes until he was physically

restrained, and at the time of this seizure, Officer Hiller had probable cause to believe

that Miller was committing a crime. Consequently, there was no Fourth Amendme nt

violation.




                                            10
      A.     Legal Standard

      The Fourth Amendment guarantees the “right of the people to be secure in their

persons . . . against unreasonable searches and seizures.” U.S. Const. amend. IV. As a

result of this guarantee, “all seizures” must “be founded u pon reasonable, objective

justification.” United States v. Gross, 784 F.3d 784, 786 (D.C. Cir. 2015) (citation

omitted), cert. denied, 136 S. Ct. 247 (2015). It is clear beyond cavil, however, that

“not all interactions between police officers and citizens amount to a ‘seizure’ for

Fourth Amendment purposes.” Id. Consensual encounters plainly fall outside the scope

of the Fourth Amendment. See Florida v. Bostick, 501 U.S. 429, 434 (1991); Florida v.

Rodriguez, 469 U.S. 1, 56 (1984). A Fourth Amendment seizure occurs only “when

physical force is used to restrain movement or when a person submits to an officer’s

‘show of authority.’” United States v. Brodie, 742 F.3d 1058, 1061 (D.C. Cir. 2014)

(quoting California v. Hodari D., 499 U.S. 621, 626 (1991)). The threshold task of the

Court, then, is to determine when, if at all, a Fourth Amendment seizure occurred.

      No seizure will have taken place unless a “reasonable person in view of all the

circumstances surrounding the incident, . . . would have believed that he was not free to

leave.” United States v. Castle, 825 F.3d 625, 632 (D.C. Cir. 2016) (quotation marks

omitted) (quoting United States v. Wood, 981 F.2d 536, 539 (D.C. Cir. 1992)); see also

Gross, 784 F.3d at 787 (“That ‘reasonable person’ test asks, ‘not . . . what the defendant

himself . . . thought, but what a reasonable man, innocent of any crime, would have

thought had he been in the defendant’s shoes.’” (quoting United States v. Goddard, 491

F.3d 457, 460 (D.C. Cir. 2007) (per curiam))). Courts have concluded that “[e]xamples

of circumstances that might indicate a seizure, even where the person did not attempt to




                                            11
leave, would be the threatening presence of several officers, the display of a weapon by

an officer, some physical touching of the person of the citizen, or the use o f language or

tone of voice indicating that compliance with the officer’s request might be compelled.”

United States v. Mendenhall, 446 U.S. 544, 554 (1980) (opinion of Stewart, J.); see also

Goddard, 491 F.3d at 460 (“[W]e [also] consider the demeanor of the approaching

officer, whether the officer . . . wore a uniform, and the time and place of the

encounter.” (internal quotation marks and citations omitted)) .

       Significantly for present purposes, it is by now well established that “[l]aw

enforcement officers do not violate the Fourth Amendment’s prohibition of

unreasonable seizures merely by approaching individuals on the street or in other public

places and putting questions to them if they are willing to listen.” United States v.

Drayton, 536 U.S. 194, 200 (2002); see also id. at 201 (“Even when law enforcement

officers have no basis for suspecting a particular individual, they may pose questions,

ask for identification, and request consent to search luggage.” (citing Bostick, 501 U.S.

at 434)); Florida v. Royer, 460 U.S. 491, 497 (1983) (plurality opinion); United States

v. Lewis, 921 F.2d 1294, 129798 (D.C. Cir. 1990). Such questioning rises to the level

of a Fourth Amendment seizure only when the officers “‘convey a message that

compliance with their requests is required[,]’” Gross, 784 F.3d at 787 (quoting Bostick,

501 U.S. at 435), or otherwise “induce cooperation by coercive means[,]” Drayton, 536

U.S. at 201. See also Castle, 825 F.3d at 633. The Supreme Court has also made clear

that, “[w]hile most citizens will respond to a police request, the fact that people do so,

and do so without being told they are free not to respond, hardly eliminates the

consensual nature of the response.” Drayton, 536 U.S. at 205 (internal quotation marks




                                            12
and citation omitted).

       Once an encounter loses its consensual nature, it becomes a seizure for Fourth

Amendment purposes, and must “be founded upon reasonable, objective justification.”

Gross, 784 F.3d at 786 (citing United States v. Brignoni-Ponce, 422 U.S. 873, 878

(1975)). The justification that is required depends upon the character of the police-

citizen interaction at issue. Generally, Fourth Amendment seizures must be supported

by probable cause. See Dunaway v. New York, 442 U.S. 200, 20809 (1979); see also

id. at 208, n.9 (“Probable cause exists where the facts and circumstances within . . . [the

officers’] knowledge and of which they had reasonably trustworthy information [are]

sufficient in themselves to warrant a man of reasonable caution in the belief th at an

offense has been or is being committed [by the person to be arrested].” ( alterations in

original) (internal quotation marks and citations omitted)). However, in Terry v. Ohio,

392 U.S. 1 (1968), the Supreme Court recognized a narrow exception to the probable

cause requirement, permitting officers to justify a “brief, investigatory stop” by

providing “a reasonable, articulable suspicion that criminal activity is afoot.” Illinois v.

Wardlow, 528 U.S. 119, 123 (2000). Thus, once a court has concluded that a seizure

has occurred, in order to decide whether or not that seizure violated the Fourth

Amendment, the court must identify the “rubric of police conduct” at issue, and then

determine whether the officers have provided the requisite justification fo r that conduct.

Dunaway, 442 U.S. at 209.

       Finally, as a general matter and subject to certain exceptions not implicated here ,

“[w]hen the government conducts an unconstitutional search or seizure, the Court must

exclude any evidence obtained as the ‘fruit’ of that search or seizure.” United States v.




                                            13
Sheffield, 799 F. Supp. 2d 22, 28 (D.D.C. 2011) (citing Wong Sun v. United States, 371

U.S. 471, 484 (1963)). “The proponent of a motion to suppress has the burden of

establishing that his own Fourth Amendment rights were violated by the challenged

search or seizure.” Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978). However, “[w]hen

a defendant establishes that he was arrested or subjected to a search without a warrant,

the burden then shifts to the government to justify the warrantless search.” United

States v. Williams, 878 F. Supp. 2d 190, 197 (D.D.C. 2012); see also United States v.

Jones, 374 F. Supp. 2d 143, 147 (D.D.C. 2005) (“The government bears the burden of

justifying this warrantless seizure.”); 6 Wayne R. LaFave, Search and Seizure: A

Treatise on the Fourth Amendment § 11.2(b) (5th ed. 2012) (“[I]f the search or seizure

was pursuant to a warrant, the defendant has the burden of proof; but if the police acted

without a warrant[,] the burden of proof is on the prosecution.”).

       B.     Discussion

       Miller raises two alternative arguments in support of his motion to suppress: (1)

that the officers subjected him to a show of authority (i.e., they seized him) when they

initiated contact with him from inside their vehicle, or, alternatively, (2) that Officer

Hiller subjected Miller to a show of authority when Officer Hiller exited the vehicle and

made further contact with Miller. (See Hr’g Tr. at 9:2425, 138:1116; Def.’s Mot. at

45.) For the reasons explained below, no seizure occurred at either of those points in

time and, indeed, a cognizable Fourth Amendment seizure occurred only when Officer

Hiller physically restrained Miller following Miller’s admission that he had a gun, at

which point there was ample probable cause to justify that seizure and Miller’s

subsequent arrest.




                                             14
              1. Miller Was Not Seized When The Officers Called Out To Him From
                 Inside Their Unmarked Vehicle To Ask If He Was Carrying A Gun

       In order to determine whether the police subjected Miller to a show of authority

that qualifies as a seizure for the purpose of the Fourth Amendment , the Court must

determine if, “‘in view of all the circumstances surrounding the incident, a reasonable

person would have believed that he was not free to leave.’” Wood, 981 F.2d at 539

(quoting Mendenhall, 446 U.S. at 554). Miller contends that a reasonable person in his

situation would not have felt free to leave once the officers called out to him from their

unmarked vehicle, because there were multiple armed officers wearing tactical vests

marked “police,” and the officers repeatedly asked whether Miller had a gun. (See

Def.’s Mot. at 45; Hr’g Tr. at 139:615.) But given the current state of the law in this

Circuit, Miller is mistaken to maintain that these circumstances constitute a Fourth

Amendment seizure.

       A recent D.C. Circuit case, United States v. Gross, 784 F.3d 784 (D.C. Cir.

2015), is particularly informative. In Gross, the Circuit evaluated a Fourth Amendment

suppression motion in a case involving four Gun Recovery Unit officers wearing

tactical vests who drove up beside the defendant as he was walking along the sidewalk .

See id. at 785. One officer spoke to the defendant “from [inside] the police car,” and

“asked if [the defendant] was carrying a gun and would expose his waistband.” Id. at

787. The D.C. Circuit considered—and specifically rejected—all of the arguments that

Miller now raises in support of his first seizure argument, and concluded that no seizure

occurred. Specifically, the Gross panel made clear that, while certainly probative of the

issue of whether the individual was subjected to a show of authority, “‘the presence of

multiple officers’ wearing ‘[police] gear, including guns and handcuffs,’ does not



                                            15
‘automatically mean that a stop has occurred.’” Id. at 787 (alteration in original)

(quoting Goddard, 491 F.3d at 461). And the D.C. Circuit emphasized that, “[a]lthough

the presence of a police car might be somewhat intimidating, the act of approaching a

person in a police car does not constitute a seizure where the officers [do] not use their

siren or flashers, [do] not command the [person] to stop, [do] not display their weapons,

and [do] not drive aggressively to block or control the [person’s] movement.” Id. at

788 (first alteration added) (internal quotation marks and citations omitted); see also id.

at 787 (explaining that the circumstances were “less suggestive of a seizure” because

“all four officers remained in a car separated from [the defendant] by one lane of traffic

during [the officer’s] questioning”).

       In the instant case, according to the testimony of Officers Hiller and Wright, all

three officers remained in their unmarked Ford Explorer while Officer Wright called out

to Miller from the rolled-down car window to ask if Miller had a gun. (See Hr’g Tr. at

16:24–17:6, 113:912.) As in Gross, “while the officers carried weapons, there is no

indication that the weapons were visible to [the defendant] from the sidewalk.” Gross,

784 F.3d at 787. In fact, Officer Hiller specifically testified that none of the officers

had their weapons out while inside the car, and that his firearm was located on his right

hip. (See Hr’g Tr. at 23:36, 61:1221). Moreover, Miller never indicated that he was

able to see the officers’ firearms while they addressed him from inside their vehicle.

There is likewise no evidence to suggest that Officer Wright positioned the vehicle so

as to block or otherwise limit Miller’s freedom of movement on the sidewalk. Thus,

this Court concludes that the three MPD officers in tactical vests did not subject Miller




                                             16
to a show of authority merely by pulling their unmarked car alongside Miller while he

was walking down the sidewalk.

       The officers’ questioning of Miller from inside the vehicle similarly did not

convert the encounter into a seizure. Although “the nature of a police officer’s

question[s] can bear on whether a person has been seized[,] [q]uestions alone . . .

ordinarily do not amount to a ‘show of authority’ sufficient to constitute a seizure.”

Gross, 784 F.3d at 788 (first alteration in original) (citation omitted); see also id.

(acknowledging that “direct accusations of criminal conduct by officers have weighed

in favor of finding a seizure” (emphasis in original) (citation omitted)). As noted

previously, Officers Hiller and Wright both testified that Officer Wright called out to

Miller from inside the car and asked if Miller was carrying a gun. (See Hr’g Tr. at

16:2417:10, 67:1013, 113:914.) The Gross Court analyzed substantially similar

officer questioning, see 784 F.3d at 788 (“Do you have a gun?”, “Can I see your

waistband?”), and concluded that the Gun Recovery Unit officers “did not accuse [the

defendant] of possessing a gun or committing a crime[,]” and that the officer’s

questions “did not effect a seizure for purposes of the Fourth Amendment[,]” id. at 788.

       This Court finds that the factual circumstances Miller emphasizes are materially

indistinguishable from those in Gross, and that Gross compels the conclusion that no

seizure occurred when the officers initiated contact with Miller from inside their

vehicle.

              2. Miller Was Not Seized When Officer Hiller Exited The Vehicle And
                 Asked To Speak With Miller

       Miller alternatively contends that the encounter progressed into a seizure when

Officer Hiller, who was armed with a gun in his hip holster, exited the vehicle and



                                             17
approached Miller, and when he again asked Miller whether he was carrying a gun.

(See Hr’g Tr. 138:1116, 141:12142:19; Def.’s Mot. at 45.) 4 The issue of whether a

seizure occurred at that point in the encounter presents a closer question, but this Court

concludes that no Fourth Amendment seizure occurred when Officer Hiller exited the

vehicle and asked to speak further with Miller for the following reasons.

        First, Officer Hiller’s approach did not constitute a show of authority in and of

itself, because “[t]he approach and direction of a question by a police officer cannot be,

as a matter of fact or of law, a seizure of the person so approached.” Gomez v. Turner,

672 F.2d 134, 142 (D.C. Cir. 1982). Rather, “[t]here must be some additional conduct

by the officer to overcome the presumption that a reasonable person is willing to

cooperate with a law enforcement officer.” Id. Officer Hiller credibly testified that he

exited the vehicle, approached Miller on the sidewalk, and asked something to the

effect of, “Hey man can I talk to you?” (Gov’t Opp’n at 2; see also Hr’g Tr. at 61:811

(testimony of Officer Hiller).) Officer Hiller further testified that he made this request

in a calm, conversational tone. (See Hr’g Tr. at 24:1112, 24:2021.) In responding to

Officer Hiller’s question, Miller halted his journey in the opposite direction, turned

around, and walked toward Officer Hiller (see id. at 24:1819), which also indicates

willing cooperation on Miller’s part. Thus, Officer Hiller did not seize Miller for

Fourth Amendment purposes merely by exiting the vehicle and approaching him with a

question.



4
  As explained above, during the hearing, Miller testified that it was Officer Wright and Detective
Delpo—not Officer Hiller—who approached him in this manner. (See Hr’g Tr. at 77:410, 78:14,
107:89.) However, this Court has already decided to credit the officers’ testimony regarding the
identity of the officer who exited the vehicle and spoke directly to Miller, and, in any event, this
discrepancy has no bearing on the Court’s legal analys is.


                                                  18
       Nor did Officer Hiller seize Miller when Officer Hiller posed further questions

while they were both standing on the sidewalk. The Supreme Court has “held

repeatedly that mere police questioning does not constitute a seizure.” Bostick, 501

U.S. at 434; see also id. at 43435 (“[E]ven when officers have no basis for suspecting

a particular individual, they may generally ask questions of that individual.”) . As

explained, it is well established that police officers may freely pose questions, so long

as they do not “convey a message that compliance with their requests is required.” Id.

at 435. This means that the officer’s tone and statements might convey a message that

rises to the level of a seizure. See, e.g., Castle, 825 F.3d at 633 (finding seizure where

an officer instructed the defendant to remove his hands from his pockets and to “hold

on,” while blocking the defendant’s path); Wood, 981 F.2d at 540 (finding seizure

where a uniformed officer, blocking the defendant’s path, ordered the defendant to “halt

right there” and “stop”); United States v. Jones, 142 F. Supp. 3d 49, 54, 59 (D.D.C.

2015) (finding seizure where Gun Recovery Unit officers exited their vehicle and

attempted to keep the defendant from departing by stating, “I need to talk to you for a

second, you need to stop”). However, here, no seizure occurred at the point in which

Officer Hiller posed additional questions to Miller, because Officer Hiller did not

suggest that Miller was required to answer.

       Rather, Officer Hiller credibly testified that his investigatory questions were

limited to inquiries such as: “Hey man can I talk to you?”; “Hey, man, do you have any

firearms on you?”; “What about the front of your waistband?”; and other, similar

requests related to the potential presence of firearms. (Hr’g Tr. at 27:1314, 30:2324,

61:811; Gov’t Opp’n at 2.) Furthermore, when Miller turned away and Officer Hiller



                                              19
was unable to understand Miller’s responses, Officer Hiller asked Miller to turn back

towards him in a respectful manner, stating, “We’re both men, we can talk face-to-

face.” (Hr’g Tr. at 33:16 (testimony of Officer Hiller); see also id. at 33:1416.)

Officer Hiller testified that his tone of voice remained calm throughout the encounter,

and unlike the officers in the Castle or Wood cases, Officer Hiller never made any

threatening commands, and credibly characterized the entire encounter as a mere

conversation. (See id. at 33:2022, 34:6); cf. Castle, 825 F.3d at 633; Wood, 981 F.2d

at 540. This Court is persuaded that the circumstances described were such that a

reasonable person in Miller’s position would have believed he was free to leave up until

the point when Miller admitted he had a firearm (see Hr’g Tr. at 35:2125, 51:1722),

and, therefore, in this Court’s view, no seizure occurred at that point in the encounter,

see Lewis, 921 F.2d at 1297. 5

        Notably, the fact that Officer Hiller was armed throughout his conversation with

Miller does not, without more, alter this Court’s conclusion. See Goddard, 491 F.3d at

461 (“[T]he fact that . . . officers [wear police] gear, including guns and handcuffs,

does not mean that a stop occurred.”); see also id. at 46162 (concluding no seizure

occurred when four officers “jump[ed]” out of their police car and approached the

defendants while wearing police gear and carrying guns); United States v. Lloyd, 868

F.2d 447, 451 (D.C. Cir. 1989) (concluding no seizure occurred when one officer



5
  Although Miller’s account of the interaction—which featured one officer purportedly ordering Miller
to “hold up for a second[,]” followed by Officer Wright and Detective Delpo “surround[ing]” Miller
near the fence (Hr’g Tr. at 82:14, 106:9)—bears similarities to the circumstances that supported a
seizure in the Castle, Wood, and Jones cases, this Court has declined to credit Miller’s testimony, and
thus, it need not determine whether a Fourth Amendment seizure occurred under Miller’s version of
events. Cf. Castle, 825 F.3d at 633; Wood, 981 F.2d at 540; Jones, 142 F. Supp. 3d at 54, 59.



                                                  20
“dressed in plain clothes” “politely asked [the defendant] a series of questions,” and

“neither made threats nor brandished weapons”). Officer Hiller credibly testified that

he calmly approached Miller, and that his firearm was not brandished at any point

during the encounter, despite the fact that it was visible in his hip holster. (See Hr’g Tr.

at 23:36, 24:812, 61:1218.) In short, there is no indication that Officer Hiller took

any actions—with his firearm or otherwise—that were designed to threaten or

intimidate Miller. Consequently, the Court confidently concludes that no seizure

occurred when Officer Hiller exited his vehicle and asked to speak further with Miller. 6

                3. Miller Was Seized When Officer Hiller Physically Restrained Him To
                   Effectuate His Arrest; However, At That Point, Officer Hiller Had
                   Probable Cause For The Seizure Based On Miller’s Admission That He
                   Was Carrying A Gun

        It is axiomatic that a “‘Fourth Amendment seizure [occurs] . . . when there is a

governmental termination of freedom of movement through means intentionally

applied.’” Scott v. Harris, 550 U.S. 372, 381 (2007) (alterations in original) (quoting


6
  The Court’s conclusion that there was no seizure at this point in Miller’s encounter with the police not
only disposes of Miller’s argument that physical evidence (the gun itself) should be suppressed, but
also addresses the argument Miller’s counsel made during the hearing regarding suppression of the pre-
arrest statements that Miller made in response to the officers’ repeated inquiries regarding the presence
of guns. (See Hr’g Tr. at 9:1416.) Defense counsel argued that, just as Miller was “seized” by the
officers’ repeated inquiries about guns, so too was Miller in “custody” for Miranda purposes when the
officers questioned Miller in this manner. (See id. at 9:210:4.) Courts employ discrete analyses when
assessing whether a defendant was “seized” within the meaning of the Fourth Amendment, or was “in
custody” for the purposes of Miranda; however, these analyses are fundamentally similar. See, e.g.,
Thompson v. Keohane, 516 U.S. 99, 112 (1995) (“The ultimate ‘in custody’ determination for Miranda
purposes” requires courts to employ an objective standard that focuses on whether “a reasonable
person” in the suspect’s position would “have felt he or she was not at liberty to terminate the
interrogation and leave”); Stansbury v. California, 511 U.S. 318, 323 (1994) (per curiam); United
States v. Richardson, 36 F. Supp. 3d 120, 12627 (D.D.C. 2014) (“[W]hen determining whether a
suspect is in ‘custody’ within the meaning of Miranda, courts have considered circumstances including
the location and length of the encounter, the number of officers and citizens present, whether the police
entered the location by force, whether the officers’ weapons were visible or drawn, whether officers
were present throughout the encounter, whether the suspect was handcuffed, and the tone and demeanor
of the officers and the suspect.” (citations omitted)). Thus, because this Court concludes that Miller
was not “seized” when he responded to the officers’ questions for the reasons explained above, this
Court likewise concludes Miller was not “in custody” for Miranda purposes, and accordingly denies
Miller’s motion to suppress his pre -arrest statements.


                                                   21
Brower v. County of Inyo, 489 U.S. 593, 596–97 (1989)); see also Tennessee v. Garner,

471 U.S. 1, 7 (1985); Terry, 392 U.S. at 16 (“It must be recognized that whenever a

police officer accosts an individual and restrains his freedom to walk away , he has

‘seized’ that person.”).

       Officer Hiller’s actions following Miller’s admission that he was carrying a gun

easily fit this well-established seizure definition. Officer Hiller credibly testified that,

upon hearing Miller’s admission that he was carrying a gun, Officer Hiller immediately

placed Miller in a chest-to-chest bear hug—a maneuver whereby Officer Hiller placed

his arms under Miller’s shoulders and around Miller’s body in order to raise Miller’s

arms upward and to prevent Miller from accessing any firearm. (See Hr’g Tr. at

36:1013, 37:2425.) Officer Hiller acknowledged that he physically restrained Miller

in this manner in order to “make sure that we [could] place [Miller] under arrest

without anybody getting hurt.” (Id. at 37:13 (testimony of Officer Hiller).) There can

be little doubt that Officer Hiller’s act—which was plainly designed to restrain Miller’s

freedom of movement while Officer Hiller effectuated the arrest—constituted a Fourth

Amendment seizure. See Terry, 392 U.S. at 16.

       Furthermore, with respect to the issue of whether the government has established

the necessary justification for that warrantless seizure for Fourth Amendment purposes,

this Court finds that, at the moment Officer Hiller physically restrained Miller, Officer

Hiller had the requisite probable cause to justify the arrest. See Devenpeck v. Alford,

543 U.S. 146, 152 (2004) (“[A] warrantless arrest by a law officer is reasonable under

the Fourth Amendment where there is probable cause to believe that a criminal offense

has been or is being committed.”). It is well established that “[p]robable cause exists



                                             22
where ‘the facts and circumstances within [the arresting officer’s] knowledge and of

which [he] had reasonably trustworthy information [are] sufficient in themselves to

warrant a man of reasonable caution in the belief that’ an offense has been or is being

committed.” Draper v. United States, 358 U.S. 307, 313 (1959) (fourth alteration in

original) (quoting Carroll v. United States, 267 U.S. 132, 162 (1925)). And when

Officer Hiller wrapped Miller in a bear hug, Officer Hiller had knowledge of the

following facts: (i) Miller appeared nervous and frantic throughout the encounter; (ii)

Miller had repeatedly shifted his body away from the officers in an effort to conceal the

front portion of his waistband; (iii) similar efforts by individuals to conceal their

waistband while communicating with the police had been a means of concealing the

presence of a firearm 7; and (iv) Miller expressly admitted that he was carrying a

firearm. (See Hr’g Tr. at 18:1421, 19:24, 24:27, 34:2335:4, 68:413, 71:216.)

The Court concludes that, under the circumstances presented here, these facts were

sufficient to justify Officer Hiller’s belief that Miller was committing a criminal

offense when Officer Hiller seized him, and as a result, Miller’s seizure was not an

unlawful violation of the Fourth Amendment.

IV.     CONCLUSION

        Up until the moment that Officer Hiller physically restrained Miller, the

encounter between Miller and the MPD officers (as the government has credibly

described it) was a consensual interaction that does not warrant Fourth Amendment

scrutiny. No Fourth Amendment seizure occurred until Officer Hiller wrapped Miller in

a bear hug and, at that point in time, Officer Hiller had probable cause to justify


7
 Officer Hiller testified that he knew this from his own experience. (See Hr’g Tr. at 68:413,
71:216.)


                                                  23
Miller’s arrest, as explained above. Accordingly, and as set forth in the order

accompanying this opinion, Miller’s motion to suppress physical evidence is DENIED.



DATE: November 11, 2016                  Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                           24